Citation Nr: 1804538	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative arthritis.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2013, the RO denied entitlement to service connection for right knee degenerative arthritis.  In March 2013, the RO granted service connection for bilateral hearing loss and assigned an initial 20 percent rating, effective January 27, 2011.


FINDING OF FACT

On October 11, 2017, prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for right knee degenerative arthritis and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for entitlement to service connection for right knee degenerative arthritis and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for right knee degenerative arthritis and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  In correspondence received on October 11, 2017, however, he indicated he no longer wanted to pursue his appeal of these issues and expressed his wish to withdraw his pending VA appeals.  The Board finds that the Veteran's statements are explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to service connection for right knee degenerative arthritis and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for right knee degenerative arthritis is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


